[a2020mipplandocfor10q001.jpg]
EXHIBIT 10.1 MATERION and SUBSIDIARIES MANAGEMENT INCENTIVE PLAN FOR THE 2020
PLAN YEAR Summary Plan Document I. INTRODUCTION The Materion and Subsidiaries
Management Incentive Plan for the 2020 Plan Year (the “Plan”), has been
established by the Compensation Committee (the “Compensation Committee”), of the
Company’s Board of Directors to provide incentive compensation to certain
eligible employees based principally on annual financial performance. Plan
awards have a significant portion based on Company performance and potentially
Business Unit or Corporate Function Performance (“Financial Performance”), and a
remaining component that recognizes individual and combined contributions toward
personal/team objectives ("Personal/Team Performance”). II. DEFINITIONS Base
Salary: The Participant's annual base salary as of September 30 of the Plan Year
will be used to calculate any earned award. Plan Year: Calendar year 2020, which
is the fiscal year for which Financial Performance and Personal/Team
Performance, and any Plan awards, will be calculated. Business Unit or Corporate
Function Performance: The Compensation Committee has delegated authority to the
Company’s executive staff to designate the Company’s business units/subsidiaries
and corporate functions (and their eligible employees) that are eligible for
participation in the Plan for the Plan Year. Each business unit or corporate
function has defined Financial Performance measures, which have in turn been
approved by the Compensation Committee and/or the executive staff. For each of
these Financial Performance measures, a minimum goal, target goal and maximum
goal will be established. Plan awards include a Financial Performance component
based on Company Performance alone, or Company Performance and/or Business
Unit/Corporate Function Performance. Company Performance: The Company
Performance portion of the Financial Performance component of Plan awards will
consist of an Earnings Before Interest and Taxes measure (weighted at 70%), a
Growth in Value-added Sales measure (weighted at 15%) and a Simple Free Cash
Flow measure (weighted at 15%). Earnings Before Interest and Taxes (“EBIT”):
Earnings Before Interest and Taxes is defined as earnings before interest and
taxes, and for domestic and international operations, EBIT will include accrued
performance or incentive compensation. Any adjustment to exclude the effect of
any extraordinary, unusual or non-reoccurring items will be subject to review
and approval by the Compensation Committee. Growth in Value-added Sales (“VAS”):
Growth in Value-added Sales is defined as the percent increase in VAS for the
Plan Year over the prior year. VAS is the amount equal to (1) the Company’s
sales for the Plan Year minus (2) the aggregate cost to the Company for the Plan
Year of gold, silver, platinum, palladium and copper. Simplified Free Cash Flow
(“SFCF”): Simple Free Cash Flow is defined as the amount equal to (1) operating
profit plus depreciation and amortization minus (2) the change in working
capital (accounts receivable, accounts payable, and inventory) and capital
investments. Page 1 of 4



--------------------------------------------------------------------------------



 
[a2020mipplandocfor10q002.jpg]
Other Metrics: From time to time, other metrics may be adopted that are aligned
with a business unit’s strategy and market challenges or a corporate function’s
strategic imperatives. These metrics will be defined and tracked by the
corporate accounting department, subject to approval by the executive staff.
Personal/Team Performance: An assessment is made of an individual's achievements
and his/her contributions to work/project teams during the Plan Year. This
assessment is expressed as a percentage of Base Salary. The Personal/Team
Performance component is distinct from the Financial Performance component.
Performance Objectives: Performance Objectives shall mean the measurable
performance objective or objectives established for Participants under the Plan
for the Plan Year. The Compensation Committee may provide for such adjustments
in the Performance Objectives or their evaluation as it may deem necessary or
appropriate for purposes of administering this Plan. Target Annual Award
Opportunity Each Plan Year, MIP eligible participants will be assigned a Target
Annual Award Opportunity, expressed as a percent of Base Salary. III.
PARTICIPATION At the beginning of the Plan Year, the executive staff will, based
on delegated authority from the Compensation Committee, identify exempt salaried
employees whose responsibilities affect progress on critical issues facing the
Company, and those employees will participate in the Plan for the Plan Year.
Those individuals selected by the executive staff will be notified of their
participation in the Plan, their Target Annual Award Opportunity and applicable
business unit designation. Following the beginning of the Plan Year, the
executive staff may admit new hires or individuals who are promoted or assigned
additional and significant responsibilities to also participate in the Plan for
the Plan Year. The executive staff may also alter Target Annual Award
Opportunities to reflect changed responsibilities of participants during the
Plan Year. An employee who replaces or otherwise assumes the job functions or
role of another employee does not automatically assume the Plan participation
characteristics that had applied to such other employee. Rather, participation
by the new or replacing employee must be individually considered and approved by
the executive staff. Participants who are newly employed on or before September
30th of the Plan Year will be eligible for a prorated Plan award based on the
number of months of participation in the Plan for such Plan Year. Participants
who’s hire date is on or before the 15th day of the month will receive full
credit for the month of hire. Those hired after the 15th day of the month will
begin participation on the 1st day of the subsequent month. Plan awards for
Participants who transfer from another Materion incentive plan to the MIP Plan
for purposes of the Plan Year, will be prorated based on the number of months of
participation in the Plan Year. Participants who’s transfer date is on or before
the 15th day of the month will receive full credit for the month of transfer.
Participants who transfer after the 15th day of the month will begin
participation on the 1st day of the subsequent month. The transferred employee’s
eligibility under the previous incentive plan will cease for the Plan Year.
Changes in a Target Annual Award opportunity during a Plan Year will result in
prorated participation for Plan awards. Employees who participate in any other
annual incentive, commission or performance compensation plan of the Company or
as a subsidiary are not eligible. The executive staff may consider prorated
participation in the Plan for the Plan Year under special circumstances. With
two exceptions, Participants must be employed on the day award payments are
issued to be eligible for any plan award. For a Participant who becomes eligible
for and who elects a severance option under the Chronic Beryllium Disease Policy
as amended, any award under the Plan will be prorated to the beginning of the
month after the Page 2 of 4



--------------------------------------------------------------------------------



 
[a2020mipplandocfor10q003.jpg]
employee exercises the severance option. The second exception pertains to either
the death of the Participant or the retirement (at age 65, or at age 55 or older
with 10 years of service) of the Participant, in which case, any Plan award will
be prorated to the beginning of the month following the employee’s death or the
employee’s retirement date, as applicable. In no event will a prorated Plan
award be earned where the proration percent is less than one-third (1/3).
Participants who have been on a leave of absence more than 13 weeks during the
Plan Year will have their Plan award reduced on a pro-rata basis to reflect
their actual contribution. IV. TARGET ANNUAL AWARD OPPORTUNITY The Compensation
Committee (or executive staff), along with a Participant’s assigned salary grade
level will determine the Target Annual Award Opportunity, as a percent of Base
Salary, for participants in the MIP. The Target Annual Award Opportunity for
participants in salary levels A, B, and C will be individualized as determined
by the Compensation Committee or executive staff. The Target Annual Award
Opportunity for participants in salary levels D, E, and EE will be determined by
their salary grade level and executive staff. Below is a summary of the Target
Annual Award Opportunities at minimum, target, and maximum goal achievement, as
a percent of Base Salary, for the 2020 Plan Year: Financial Personal /Team Total
Award 2 Level Performance Performance Opportunity Min. Target Max. Min. Target
Max. Min. Target Max. A – C Individualized 1 Individualized 1 20% or 5.00%
30.00% 60 % D 25% 15% 200% 0% 10% 20% 3.75% 25.00% 50 % of of Target 10% or
Target 2.50% 20.00% 40 % E 5% 1.25% 15.00% 30 % EE 5% 0% 5% 10% 1.25% 10.00% 20
% 1 Determined by Compensation Committee or executive staff 2 Excludes Named
Executive Officers (NEOs) V. PLAN AWARD OPPORTUNITY FOR FINANCIAL PERFORMANCE
COMPONENT The Compensation Committee (or the executive staff) will establish
minimum, target and maximum goals for each Financial Performance component of a
Plan award opportunity. The executive staff will assign Participants to a
specific business unit/subsidiary or corporate function for the Financial
Performance component of Plan awards. Performance that reaches the minimum level
of a Financial goal will result in an award of 25 percent of the target
opportunity for that measure. Unless the minimum level goal for Operating Profit
has been met, no other Financial Performance component of plan awards (business
unit, company, function, sub-unit, and/or other measurement), will result in an
award greater than 100 percent of the target opportunity for that measure.
Performance that reaches or exceeds the maximum goal of a measure will result in
an award at 200 percent of target opportunity for that measure. Award amounts
for levels of achievement between minimum and target goals, at target goals, and
between target and maximum goals will be prorated according to the level of
achievement. The Financial Performance portion of awards will be prorated for
transfers between units (or between business unit and Corporate) according to
the length of service by months in each unit during the Plan Year. Page 3 of 4



--------------------------------------------------------------------------------



 
[a2020mipplandocfor10q004.jpg]
VI. PLAN AWARD OPPORTUNITY FOR PERSONAL/TEAM PERFORMANCE COMPONENT The funding
pool of the Personal/Team performance component will be determined by the
financial results against the goals in the Financial Performance component of
the Plan. For target levels of performance, the funding of the Personal/Team
award pool will be 10 percent of base salary for Grades A through E, and 5
percent for Grade EE. The Personal/Team funding pool will be adjusted up or down
based on the actual business financial performance. Performance that reaches the
minimum level of a financial goal will result in funding of 25 percent, and
Performance that reaches the maximum level of a financial goal will result in
funding of 140 percent. The funding between minimum and target and target and
maximum will be prorated according to the level of achievement. The business
unit executive and the executive staff will decide allocation of the pool among
eligible participants based on their performance throughout the Plan year
relative to achieving established goals and objectives. Personal/Team incentive
awards may range from 0% to 200% of a participant’s Personal/Team target
incentive opportunity based on their individual performance. The aggregate total
dollar amount of awards within each group may not exceed its total funded pool.
VII. PAYMENT Distribution of any payouts for plan awards earned under the Plan
to participants will be made in March of the year following the Plan Year. VIII.
GENERAL PROVISIONS The executive staff has authority to make administrative
decisions regarding the Plan. The Company’s Board of Directors, through the
Compensation Committee, shall have final and conclusive authority for
interpretation, application, and possible modification of this Plan or
established targets. The Board of Directors, through the Compensation Committee,
reserves the right to amend or terminate the Plan at any time. Subject to the
preceding sentences, any determination by the Company's independent accountants
shall be final and conclusive as it relates to the calculation of financial
results. This Plan is not a contract of employment. Page 4 of 4



--------------------------------------------------------------------------------



 